Citation Nr: 1037131	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  
He also has unverified active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the California Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which did not reopen the claim for service connection for 
bilateral hearing loss and denied service connection for a 
cervical spine disorder.  

The Veteran testified before the Undersigned at a Travel Board 
hearing in Oakland, California in May 2010.  A transcript of that 
hearing is of record and associated with the claims folder.  

The issues of entitlement to service connection for bilateral 
hearing loss and cervical spine disorder being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by 
rating decision of October 2004.  The Veteran did not timely 
appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the October 2004 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The October 2004 RO decision which denied service connection 
for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2009).  

2. Evidence submitted subsequent to the October 2004 denial of 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In this decision, the Board is reopening the Veteran's claim for 
service connection for bilateral hearing loss, and remanding it 
for further development.  Because the claim has been reopened, 
any deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is necessary 
to reopen a claim, is not prejudicial to the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, 
no further discussion of VA's duties to notify and assist is 
required. 


New and Material Evidence 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for bilateral 
hearing loss was denied in an October 2004 rating decision.  The 
RO determined, in pertinent part, that the Veteran did not have 
hearing loss related to active service.  The RO observed that the 
Veteran's service enlistment examination documented left ear 
hearing loss, and that there was no evidence of in-service 
aggravation.  It was further noted that his service separation 
examination showed that his hearing was within normal limits, and 
that a recent VA examination had associated his current hearing 
loss with presbycusis (age-related hearing loss).  He did not 
appeal the October 2004 decision and it became final.

The Veteran most recently filed to reopen the claim for service 
connection for bilateral hearing loss in August 2006.  The claim 
was denied in a September 2007 rating decision.  The RO 
determined that the evidence presented to reopen the claim was 
not new and material to reopen the claim for service connection 
for bilateral hearing loss.  The Veteran continued to argue that 
he had hearing loss as a result of active service.  

Evidence received since the October 2004 denial of service 
connection for bilateral hearing loss includes VA outpatient 
treatment records, a March 2006 VA audiology examination report, 
a March 2006 VA medical opinion, and May 2010 Travel Board 
hearing testimony.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records from 2005 to 2007 
show treatment unrelated to the Veteran's hearing loss.  This 
evidence is new in that it is not evidence that was previously of 
record.  However, it is not material as the evidence does not 
relate to hearing loss.  The VA outpatient treatment records do 
not relate his hearing loss to originating in service, or as 
caused by service.  This evidence does not raise a reasonable 
possibility of substantiating the claim.  

Next, VA audiology examination of March 2006, is not new and 
material evidence to reopen the Veteran's claim for service 
connection for bilateral hearing loss.  This audiology 
examination showed that the Veteran had hearing loss, but the 
audiologist opined that the Veteran's hearing loss was most 
consistent with presbycusis.  This evidence is new as it was not 
previously of record.  However, it is not material as it does not 
associate the Veteran's hearing loss with service.  The 
audiologist associates the Veteran's hearing loss with age-
related hearing loss.  This evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, it is not new and material to reopen the claim.  

The Veteran also provided Travel Board hearing testimony in 
May 2010.  That testimony indicated in pertinent part, that while 
in service, he was exposed to acoustic trauma during service and 
he had not been exposed to acoustic trauma at any other time.  
The Board has considered the Veteran's Travel Board hearing 
testimony.  This evidence is essentially duplicative of his 
contentions presented all along.  Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  His hearing 
testimony is essentially a lay statement and lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  As such, the evidence is not new and material.

Of most import, however, is an August 2006 VA medical opinion.  
That opinion cites the Veteran's audiology reports during active 
service, during the National Guard service, since service, and 
his reports of hearing loss, which the Veteran says has continued 
to progress over the years.  The Veteran reported that he was in 
the infantry while in the Marines, that he was a combat engineer 
in the National Guard, and that during both periods of service, 
he was exposed to gun noise and a lot of other noise exposure.  
The VA examiner stated that given the Veteran's age, the 
Veteran's hearing loss is more likely than not related to his 
military and Guard service.  

The VA medical opinion is new, because it was not previously of 
record.  The evidence is also material as it relates to an 
unestablished fact, the origin of the Veteran's bilateral hearing 
loss, and this is necessary to substantiate the claim.  This 
evidence, indicating that his hearing loss was caused by loud 
noise exposure during active duty and National Guard service, 
raises a reasonable possibility of substantiating the claim.  

Because the Veteran has presented both new and material evidence, 
the claim is reopened.  Having reopened the claim, the Board 
finds the claim requires remand for further development.  

ORDER

New and material evidence to reopen claim of service connection 
for bilateral hearing loss has been presented; and to this 
extent, the appeal is granted.


REMAND

The Veteran asserts that he served on active duty in service, and 
ACDUTRA and INACDUTRA in the National Guard.  He maintains that 
his hearing loss is due to both active duty and National Guard 
service and that additionally, that he has a cervical spine 
disorder as a result of a fall during his National Guard service.  

The Veteran states that he has both ACDUTRA and INACDUTRA service 
during his service in the Army National Guard.  The term 
"Veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2009).  Active military, 
naval, or air service includes active duty, any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty. 38 C.F.R. § 3.6(a) (2009).  

There is medical evidence of record that the Veteran was injured 
in November 1988.  Those records show that the Veteran was seen 
on November 10, 1988, and it is indicated that he fell backwards 
and hit his head five days earlier.  The RO determined that a 
Line of Duty Determination for a neck injury on November 5, 1988 
is not available.   Additionally, an attempt was made to obtain 
the Veteran's California Army National Guard records from the 
National Personnel Records Center (NPRC).  A Formal Finding of 
Federal Records Unavailability was associated with the claims 
folder in September 2007.  That letter indicated that a letter 
was sent to the Veteran and a request was made to the NPRC to no 
avail.  

However, during his May 2010 Travel Board hearing, the Veteran 
testified that his Army National Guard (ANG) unit was, and still 
is located in Lakeport, California.  A review of the record does 
not show that any attempt was made to obtain the Veteran's ANG 
medical and/or personnel records from his unit.  Indeed, the 
September 2007 Formal Finding of Federal Records Unavailability 
specifically indicates that a request for records through the 
California National Guard was not made.  This should be done 
prior to a final determination on the claim.  Further, and rather 
curiously, the Board notes that the Veteran has submitted 
portions of his treatment records from his service with the ANG.  
He should be asked to submit his complete copy of service 
treatment and personnel records.

Finally, with respect to his claim for service connection for 
hearing loss, the Board observes that the Veteran has not been 
afforded a VA examination that took into consideration his 
service treatment records.  Neither the favorable August 2006 
opinion nor the negative August 2004 and March 2006 evaluations 
considered the Veteran's history of left ear hearing loss on 
enlistment.  Moreover, the negative evaluations did not have the 
opportunity to review the results of hearing tests that were 
conducted in 1983 and 1987.  For these reasons, the Board 
concludes that another VA examination and opinion must be 
obtained in this case. 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army National Guard unit 
wherein the Veteran served, or any other 
appropriate agency, and obtain all service 
treatment and personnel records during his 
period of ACDUTRA and INACDUTRA, including a 
November 1988 Line of Duty determination, if 
there is one, and associate those records 
with the claims folder.  The RO should also 
attempt to verify whether the Veteran was 
ACDUTRA on November 5, 1988.  It is important 
to note that the Veteran's last name while in 
service is different from the name he 
presently uses.  If no service records can be 
found, or if they have been destroyed, that 
fact should be so noted. 

2.  Contact the Veteran and ask that he 
provide a complete copy of his service 
treatment and personnel records from his 
service with the California Army National 
Guard.

3.  Thereafter, the Veteran should be 
scheduled for a VA audiology examination.  
All indicated studies should be performed.  
The claims folder should be made available to 
the examiner prior to the examination.  

The examiner should opine, whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's current 
bilateral hearing loss is due to his active 
service or ACDUTRA, or whether a preexisting 
hearing loss was aggravated by the Veteran's 
active duty service.  

A rationale should be given for any opinion 
rendered.  If the examiner is unable to 
render an opinion without resorting to pure 
speculation, he/she should so state with 
supporting rationale.  

4.  Readjudicate the claims on appeal and, 
thereafter, if the claims on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations, to include secondary service 
connection as to hearing loss.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


